department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uil conex-111054-02 i am responding to your inquiry on behalf of your constituent asked for information on the application of the air transportation excise_taxes to the on-demand air charter industry as you requested i have enclosed our response to so that you can forward it to him if you have any questions please contact me or richard a kocak of my staff at sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel uil date i am responding to your letter to requesting information about the application of the segment tax to on-demand air charter flights in a recent technical_advice_memorandum tam issued by the irs the air transportation excise_taxes are user fees and the amounts collected are paid into the airport_and_airway_trust_fund the trust fund the trust fund uses these funds to plan construct develop operate and maintain the united states’ airport and airway system in addition the trust fund covers the portion of the department of transportation’s budget dealing with air transportation and air safety this includes over one-half of the operating costs of the federal aviation administration before the taxpayer_relief_act_of_1997 vol c b the act air transportation providers calculated the excise_tax on domestic air transportation solely as a percentage of the amount_paid for that transportation in addition providers of international air transportation beginning or ending in the united_states calculated an international_travel_facilities_tax as a fixed amount applied to any amount_paid for the transportation in the act the congress decreased this percentage and added a new tax on each segment of taxable_transportation the act states the segment tax is imposed on the amount_paid for each domestic_segment of taxable_transportation for commercial air transportation the segment tax applies to each passenger who pays any amount for a segment the term domestic_segment is defined as one takeoff and one landing which is taxable_transportation described in sec_4262 of the internal_revenue_code sec_4261 of the code the international_travel_facilities_tax is similar to the segment tax because both are calculated as a fixed amount applicable to any amount_paid for the transportation revrul_72_309 1972_1_cb_348 shows how to calculate the international_travel_facilities_tax when the purchaser makes a single payment for a charter that revenue_ruling concludes that when an individual or organization pays a single amount for a charter implicit in the charter fee is an amount_paid for the transportation of each passenger actually on the flight the similar language in sec_4261 and sec_4261 of the code supports the conclusion that the segment tax should apply in the same way as the international_travel_facilities_tax thus although the irs has not issued guidance on the segment tax specifically the guidance for the similar international_travel_facilities_tax clearly suggests the segment tax should also apply per passenger the per- passenger application means all users of the airport and airway system will share equally in the cost rather than commercial air passengers bearing a higher share of those costs than passengers in chartered aircraft the secretary_of_the_treasury decides to what extent if any a ruling applies without retroactive effect sec_7805 of the code a tam applies retroactively unless the secretary exercises this discretionary authority generally a tam will not apply retroactively if the irs has issued an earlier tam or letter_ruling to the taxpayer about the same matter under consideration in the tam revenue_procedure 2001_1_irb_79 the irs had not issued a letter_ruling to the taxpayer before issuing this tam therefore it is appropriate for us to apply the tam retroactively i realize that you disagree with the application of the segment tax to each passenger however if a taxpayer is uncertain of the application of a particular tax he or she can request a letter_ruling rather than wait for published guidance from the irs the procedures for requesting a letter_ruling are set forth in revproc_2001_1 2001_1_irb_1 copy enclosed i hope this information is helpful if you have any questions please contact me or richard a kocak of my staff at sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure
